Citation Nr: 1231117	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  06-07 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for right ankle sprain residuals, to include as secondary to service-connected disabilities, including cervical and lumbar spine disabilities and associated radiculopathy and left proximal tibial avulsion fracture residuals.

2.  Entitlement to service connection for right ankle sprain residuals, to include as secondary to service-connected disabilities, including cervical and lumbar spine disabilities and associated radiculopathy and left proximal tibial avulsion fracture residuals.

3.  Entitlement to service connection for a chronic left ankle disability, to include as secondary to service-connected disabilities, including cervical and lumbar spine disabilities and associated radiculopathy and left proximal tibial avulsion fracture residuals.

4.  Entitlement to service connection for a chronic right knee disability, to include meniscectomy residuals.

5.  Entitlement to an evaluation in excess of 10 percent prior to November 24, 2010, and in excess of 20 percent from November 24, 2010, for post-operative lumbosacral spine degenerative disc disease.

6.  Entitlement to an evaluation in excess of 10 percent for left proximal tibial avulsion residuals. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied service connection for a bilateral ankle disorder and right knee meniscectomy residuals and denied increased disability evaluations for the Veteran's lumbosacral spine degenerative disc disease and left proximal tibial avulsion fracture residuals.  Jurisdiction of the Veteran's claims have since been transferred to the St. Petersburg, Florida, RO.

In January 2006, the RO increased the evaluations for the Veteran's lumbosacral spine degenerative disc disease and left proximal tibial fracture from noncompensable to 10 percent as of May 20, 2003, the date of the claim for an increased evaluation.  

In a September 2007 rating decision the RO granted the Veteran a temporary 100 percent evaluation for post-operative lumbosacral spine degenerative disc disease from May 30, 2007 based on surgical treatment necessitating convalescence under 38 C.F.R. § 4.30.  The previous evaluation of 10 percent was restored as of August 1, 2007.  In a November 2008 rating decision the RO granted the Veteran a temporary 100 percent evaluation for post-operative lumbosacral spine degenerative disc disease from September 10, 2008 based on surgical treatment necessitating convalescence under 38 C.F.R. § 4.30.  The previous evaluation of 10 percent was restored as of December 1, 2008.  In a January 2009 rating decision, the temporary 100 percent evaluation that was to end as of November 30, 2008 was extended.  The 10 percent evaluation was restored as of February 1, 2009.  

In December 2011 the RO increased the evaluation for post-operative lumbosacral spine degenerative disc disease to 20 percent effective November 24, 2010.

The issues of service connection for right ankle sprain residuals, a chronic left ankle disability, and a chronic right knee disability, to include as secondary to service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 1993 rating decision denied the Veteran's claim of service connection for right ankle sprain residuals; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the time of the final December 1993 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right ankle sprain residuals, to include as secondary to service-connected disabilities, including cervical and lumbar spine disabilities and associated radiculopathy and left proximal tibial avulsion fracture residuals.

3.  Prior to August 5, 2008, the post-operative lumbosacral spine degenerative disc disease was characterized by forward flexion to 85 degrees, extension to 10 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, right lateral rotation to 30 degrees, and pain.

4.  From August 5, 2008, the post-operative lumbosacral spine degenerative disc disease has been characterized by muscle spasms, localized tenderness or guarding severe enough to be responsible for abnormal spinal contour, flexion to 80 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, bilateral lateral flexion to 10 degrees, and pain.

5.  The left proximal tibial avulsion residuals are characterized by minimal localized tenderness.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for right ankle sprain residuals, to include as secondary to service-connected disabilities, including cervical and lumbar spine disabilities and associated radiculopathy and left proximal tibial avulsion fracture residuals, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The criteria for an evaluation of 20 percent for post-operative lumbosacral spine degenerative disc disease have been met from August 5, 2008 through November 23, 2010.  The criteria for an evaluation in excess of 10 percent prior to August 5, 2008 and in excess of 20 percent from November 24, 2010 have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.71a; Diagnostic Code (DC) 5293 (2002), effective prior to September 26, 2003; Diagnostic Code 5242 (2011), effective as of September 26, 2003.

4.  The criteria for an evaluation in excess of 10 percent for left proximal tibial avulsion residuals have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

June 2003 and April 2005 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess, 19 Vet. App. 473.  

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues on appeal.  The Veteran's VA medical treatment records and private treatment records have been associated with the claims file.  The Veteran has not indicated that there are any relevant private treatment records.

The Veteran was provided VA examinations in November 2010.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  These examinations were adequate because they provided sufficient information to decide the appeal and were based on a review of the relevant medical records by an examiner with appropriate expertise. 38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007). 

There is no indication in the record that any additional evidence relevant to the issues on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matters on appeal. The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Given the fully favorable decision with respect to the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for right ankle sprain residuals, the Board finds that discussion of the VCAA notice provided to the Veteran for that issue is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error. 





New and Material Evidence for Right Ankle Sprain Residuals

I.  New and Material Evidence

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

II.  Prior RO Decision

Service connection was denied for right ankle sprain residuals in a December 1993 rating decision.  That rating decision was not appealed, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Therefore, the December 1993 decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

The basis of the prior denial was that the in-service injury was acute and transitory.  Summarizing the evidence from the time of the December 1993 rating decision, in January 1984 the Veteran sprained her right ankle.  She subsequently wore a splint for four weeks.  In February 1984 the Veteran twisted her left ankle while jumping and was diagnosed with an ankle sprain.  March 1984 STRs indicate that the left ankle sprain was resolving.  A December 1988 physical examination indicated that her lower extremities were normal.

In order for the Veteran's claim to be reopened, evidence must have been added to the record since the December 1993 rating decision that addresses this basis.

III.  Newly Submitted Evidence and Analysis

Evidence submitted since the December 1993 rating decision includes a July 2003 examination arranged through VA QTC Services.  The examiner noted that the ankles appeared normal.  

The Veteran had a VA examination in August 2008.  She reported being diagnosed with rheumatoid arthritis in her ankles at 2004 VA treatment.  X-rays of the ankles showed early osteoarthritis and a small right plantar calcaneal spur.  The examiner's diagnosis was seronegative, non-erosive rheumatoid arthritis in both ankles.  In an August 2008 examination report addendum, the examiner opined that an ankle disorder did not have its onset in service because the STRs do not show recurrent symptoms.

At October 2009 a VA rheumatologist wrote that he had been asked to review the record regarding musculoskeletal problems in service.  He felt that since the STRs show that the Veteran was treated for chronic ankle pain and low back pain in service and there was worsening back pain that required surgery, it was more likely than not that her problems were related to her service-connected illnesses.  

June 2010 rheumatology clinic treatment notes indicate that the Veteran had taken methotrexate in the past, which has been stopped because her hair fell out.  She had been on hydroxychloroquine with fair results.

The Veteran had a VA examination in November 2010.  The examiner opined that it was less likely as not that the current left ankle mild osteoarthritis was related to the in-service ankle sprains.  The rationale was that there were no significant in-service injuries that could cause mild degenerative joint disease years later.

July 2011 VA rheumatology clinic treatment notes indicate that a bone scan was compatible with inflammatory polyarthritis.

Without addressing the merits of this evidence, the Board finds that the October 2009 opinion from the VA rheumatologist shows that the left ankle osteoarthritis has been related to an in-service event.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for right ankle sprain residuals since the December 2003 rating decision.  On this basis, the issue of entitlement to service connection for right ankle sprain residuals is reopened.

Criteria for Increased Evaluations

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119   (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, she should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

I.  Post-Operative Spine Degenerative Disc Disease

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Diagnostic Code 5285 (in effect prior to September 26, 2003) provided ratings for residuals of fracture of vertebra.  Diagnostic Code 5285 provided that, in cases where residuals of vertebral fracture did not involve the spinal cord or require a neck brace, such residual disability was to be rated in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  When the residuals of vertebral fracture were without cord involvement, but with abnormal mobility requiring neck brace (jury mast), the disability rating was 60 percent.  When the residuals of vertebral fracture included cord involvement, being bedridden, or required long leg braces, the disability rating was 100 percent.  When a 100 percent rating was assigned, the VA adjudicator was to consider special monthly compensation. With lesser involvements (than cord involvement, being bedridden, or requiring long leg braces) residuals of vertebral fracture were to be rated for limited motion or nerve paralysis.  A Note to Diagnostic Code 5285 provided that, both under ankylosis and limited motion, ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment.  38 C.F.R. § 4.71a.

Diagnostic Code 5286 (in effect prior to September 26, 2003) provided ratings for complete bony fixation (ankylosis) of the spine.  Ankylosis of the spine in a favorable angle was to be rated 60 percent disabling.  Ankylosis of the spine in an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type), was to be rated 100 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5288 (in effect prior to September 26, 2003) provided ratings for ankylosis of the dorsal spine.  Favorable ankylosis of the dorsal spine was to be rated 20 percent disabling.  Unfavorable ankylosis of the dorsal spine was to be rated 30 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5289 (in effect prior to September 26, 2003) provided ratings for ankylosis of the lumbar spine.  Favorable ankylosis of the lumbar spine was to be rated 40 percent disabling.  Unfavorable ankylosis of the lumbar spine was to be rated 50 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5291 (in effect prior to September 26, 2003) provided ratings based on limitation of motion of the dorsal spine.  Moderate limitation of motion of the dorsal spine was to be rated 10 percent disabling, and severe limitation of motion of the dorsal spine was to be rated 10 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5292 (in effect prior to September 26, 2003) provided ratings based on limitation of motion of the lumbar spine.  Slight limitation of motion of the lumbar spine was to be rated 10 percent disabling; moderate limitation of motion of the lumbar spine was to be rated 20 percent disabling; and severe limitation of motion of the lumbar spine was to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

Diagnostic Code 5293 (in effect prior to September 23, 2002) provided ratings based on intervertebral disc syndrome.  Mild intervertebral disc syndrome was to be rated 10 percent disabling.  Moderate intervertebral disc syndrome with recurring attacks was to be rated 20 percent disabling.  Severe intervertebral disc syndrome with recurring attacks with intermittent relief was to be rated 40 percent disabling.  Pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief, was to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 (in effect from September 23, 2002 through September 25, 2003) provided that intervertebral disc syndrome (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  Diagnostic Code 5293 (in effect from September 23, 2002 through September 25, 2003) provided a 10 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

Notes following Diagnostic Code 5293 (in effect from September 23, 2002 through September 25, 2003) provided guidance in rating intervertebral disc syndrome.  Note (1) provided that, for purposes of ratings under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note (2) provide that, when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Note (3) provide that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, rate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher rating for that segment.  38 C.F.R. § 4.71a.

Diagnostic Code 5294 (in effect prior to September 26, 2003) provided ratings for sacro-iliac injury and weakness were to be rated under the Diagnostic Code 5295 criteria.  38 C.F.R. § 4.71a. 

Diagnostic Code 5295 (in effect prior to September 26, 2003) provided ratings for lumbosacral strain.  Lumbosacral strain with characteristic pain on motion was rated as 10 percent disabling.  Lumbosacral strain with muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in the standing position, was rated 20 percent disabling.  Severe lumbosacral strain with listing of whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, was rated 40 percent disabling.  38 C.F.R. § 4.71a. 

Reviewing the evidence of record, June 2001 x-rays showed degenerative changes at L4-5 and L5-S1.  At July 2002 VA treatment the Veteran had mild, vague tenderness in the lower lumbar region without swelling or bruises.  There was a muscle spasm on the right.  The assessment was low back pain and right sciatica up to the gluteal.  

At June 2003 VA treatment the Veteran rated her low back pain as a 5 out of 10, and the assessment was facet mediated low back pain.  She was to have facet blocks the following month but refused them due to anxiety.  The pain was noted to be worse with standing and walking.  

The Veteran had an examination arranged through VA QTC Services in July 2003.  She said that her back bothered her continuously and that there was also pain in the right thigh.  On examination the lumbar spine appeared completely normal, and there were no muscle spasms.  In addition, there was no tenderness, straight leg raising was negative bilaterally, and there were no objective signs of radiculopathy.  Range of motion of the back was noted to be essentially normal, with flexion of 95 degrees, extension of 35 degrees, bilateral lateral flexion of 40 degrees, and bilateral rotation of 35 degrees.  There was decreased strength in the lower extremities, but the examiner questioned the Veteran's effort.  A sensory examination and reflexes were normal.  The diagnosis was degenerative disc disease at L5-S1 with normal range of motion.

In October 2003, the Veteran had physical therapy for her back at which she rated the pain as 4 to 8 out of 10.  It was noted that there was only a slight loss of range of motion, and she was instructed in exercises. 

At November 2005 VA rheumatology treatment the Veteran said she had developed pain in the buttocks over the past four days, and there was pain on walking.  She denied difficulty with bowel and bladder control, and there was no weakness.  On examination there was pain over the right buttock, with straight leg raising over the back and right flank.  There was a full range of motion.  The assessment was undifferentiated polyarthritis and back pain. 

The Veteran had a VA examination in December 2005 at which she reported that back pain continuously bothered her.  It was in the small of the back, tailbone, and right lower extremity, to include the buttocks, right groin and some radiation into the leg.  The pain was intermittently sharp and dull and averaged a 6 out of 10 in intensity.  There were flare-ups on a daily basis affecting the back and legs that the Veteran rated as a 10 out of 10.  She could not identify any precipitating or alleviating factors for the flare-ups.  The Veteran treated the pain with a heating pad, medication, and a TENS unit.  She denied bowel or bladder dysfunction and did not use a cane, crutches, a walker or a back brace.  The Veteran worked at a desk job at which she was impaired because she had to get up and walk around to avoid the pain associated with prolonged sitting.

On examination the Veteran was in no obvious distress and walked with an antalgic gait.  There was no deformity of the lumbar spine of muscle abnormality.  The lower extremities had full muscle strength in all major muscle groups, and deep tendon reflexes, a muscle examination, and a sensory examination were normal.  The examiner noted that lumbar spine x-rays and an MRI had consistently shown L5-S1 disc degeneration and prominent L5-S1 right-sided neuroforaminal narrowing.  The examiner felt that the imaging results were consistent with the clinical complaints.  Range of motion was forward flexion to 85 degrees, back extension to 10 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, and right lateral rotation to 30 degrees.  Left lateral rotation was not recorded.  Movement was not additionally limited by repetitive motion, weakness, fatigability, incoordination or spasms.  During the daily flare-ups, the Veteran most likely had additional limitation of motion, but it would be speculative to comment how much more the limitations were during flare-ups because the Veteran did not have one during the examination.  The examiner opined that the Veteran had moderate to severe functional disability due to the lumbar degenerative disease and lumbar radiculopathy, and that it seemed to be worse than it was in the past.  There had not been any incapacitating events over the past 12 months. 

At January 2006 VA treatment the Veteran complained of right lower back pain that felt like a muscle spasm.  The pain level was eight out of ten, and the pain radiated down her right leg into her foot.  It was constant and felt like a toothache and a muscle spasm.  The Veteran had difficulty standing and walking.  The pain level from polyarthralgia had increased from 4 out of 10 to 8 out of 10 since the dosage of medication was decreased due to hair loss.

A May 2007 MRI of the lumbar spine from private treatment showed degenerative disc disease at L5-S1 with disc protrusion/extension into the right neural foramen that appeared to be compressing the right L5 nerve root.  There was mild canal narrowing at this level and no left sided neural foraminal narrowing.  There were hypertrophic changes of the facet joints bilaterally, and the other disc levels were unremarkable.  

On May 30, 2007 the Veteran was admitted to a private hospital due to intractable low back pain, right hip pain and leg pain.  As discussed above, the Veteran has been assigned a temporary 100 percent evaluation from that date until August 1, 2007 under 38 C.F.R. § 4.130.  She underwent a L5-S1 laminectomy and discectomy in June 2007.

An August 2007 electrodiagnostic study from a private facility showed evidence of right L5 and S1 radiculopathy.  At VA physical therapy in September 2007 the Veteran said that her pain was unchanged.  Later in September 2007 she said that it was spreading across the low back and that her muscles were sore.  However, she also said that she was able to do more than before she began therapy.  The Veteran rated the pain as 9 out of 10 at its worse.  At October 2007 VA physical therapy treatment the Veteran was walking with a cane.  She rated the low back pain as 6 out of 10.  

A November 2007 MRI of the lumbar spine from VA treatment showed a central disc extrusion at L5-S1 that encroaches upon but did not definitely touch the traversing S1 nerve roots.  There was soft tissue within the right L5-S1 neural foramen that did not definitely enhance following contrast administration and was therefore worrisome for residual or recurrent disc herniation.

A VA rheumatology attending physician wrote in an April 2008 statement that the Veteran needed a "freedom" or orthotic chair at work due chiefly to sciatica-back pain.  Rheumatoid arthritis was also a contributing factor.  The Veteran testified at the June 2008 Decision Review Officer Hearing that she had missed work approximate six times in the past year because of her back.

The Veteran underwent another VA examination on August 5, 2008.  She reported that she had continued pain down the posterior aspect of the legs with a burning sensation in the soles of her feet.  There was stiffness in the lumbar area and a burning sensation bilaterally in the gluteus area.  The pain had gotten progressively worse and she was taking morphine sulphate 30 mg. three times a day and Flexeril 10 mg. at bedtime.  The response to the medication had been fair, and drowsiness was a side effect.  

The Veteran had urinary incontinence that required wearing absorbent material that had to be changed less than two times a day.  There was no fecal incontinence, obstipation, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, visual dysfunction, dizziness, or history of fatigue.  There was decreased motion, stiffness, weakness, spasms, and pain in the lumbar spine.  The pain was constant and severe, and it radiated to the posterior aspect of the legs and feet.  

The Veteran had severe flare-ups three to four times a week that lasted for one to two days.  Precipitating factors were prolonged sitting, walking, standing, lying down, and driving.  Alleviating factors were morphine, heat and stretching.  The Veteran felt that the extent of additional limitation of motion or other functional impairments during flare-ups was 30 percent disabling.  The Veteran stated that she was placed on complete medical bedrest by medical providers four to five times for one to two days per episode over the past 12 months.  She used a cane to ambulate and could not walk for more than a few yards. 

On examination of the muscles of the spine there was spasm, guarding, pain with motion, tenderness and weakness.  There was no atrophy.  The muscle spasm, localized tenderness, or guarding was severe enough to be responsible for abnormal gait or spinal contour.  A motor examination showed some deficiencies in the lower extremities.  Sensory and reflex examinations were normal.  Range of motion of the thoracolumbar spine was flexion to 80 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 15 degrees.  There was pain at 80 degrees flexion, 15 degrees extension, 10 degrees bilateral lateral flexion, and 10 degrees bilateral lateral rotation, and no additional loss of motion on repetitive use.  Straight leg raise was positive bilaterally.

The diagnosis was lumbar disc disease with central disc extrusion at L5-S1 encroaching upon the S1 nerve root, bilateral sciatica secondary to lumbar disc disease, and urinary incontinence secondary to lumbar disc disease.  There were significant effects on the Veteran's usual occupation resulting in increased absenteeism.  The effects on occupational activities were decreased mobility, problems with lifting and carrying, decreased strength in the lower extremities, urinary incontinence, and pain.  The daily activities effected were chores, shopping, exercise, sports, recreation, travelling, bathing, dressing, and toileting.

On September 10, 2008 the Veteran underwent additional back surgery.  As discussed above, she has been granted a temporary 100 percent evaluation from September 10, 2008 to February 1, 2009 based on surgical treatment necessitating convalescence under 38 C.F.R. § 4.30.  

March 2009 X-rays from VA treatment showed stable postsurgical changes at the lumbosacral spine.  A March 2009 MRI of the lumbar spine showed interval new postsurgical changes at L5-S1.  There was also partly enhancing soft tissue signal in the right neural foramen in the surgical bed likely reflecting a combination of a recurrent small disc protrusion and scar tissue that resulted in compression of the exiting right L5 nerve root.

At December 2009 VA opioid management treatment the Veteran rated her pain, which was located in her neck, back, knees, wrist and shoulders, as a 6 out of 10.  With narcotics it was 4 out of 10, and without it was 7 out of 10.

April 2010 VA treatment records indicate that there was a successful trial of an internalization of a spinal cord stimulator (SCS) for chronic back pain.  The chronic pain was unchanged but the Veteran was sleeping better with the stimulator.  June 2010 VA rheumatology treatment records indicate that the Veteran still required morphine for pain relief. 

The Veteran had another VA examination for her spine on November 24, 2010.  There was urinary urgency, frequency, numbness, paresthesias, decreased motion, stiffness, weakness, and spasm.  There was not urinary retention requiring catherizations, fecal incontinence, obstipation, leg or foot weakness, falls, unsteadiness, or fatigue.  There was stabbing, severe, constant pain in the low back that radiated to both legs.  The examiner did not feel that there were incapacitating episodes due to spine disease.  The Veteran did not use any ambulatory aids and could walk for a quarter of a mile.

On examination the Veteran had a stiff posture.  Head position was normal and the spine was symmetrical in appearance.  Gait was slow and antalgic.  Spinal curvature was normal, and there were spasms of the thoracolumbar spine.  In addition, there was guarding, pain with motion, tenderness, and weakness on examination.  There was not any atrophy.  Range of motion was flexion to 60 degrees, extension to 10 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 25 degrees.  There was objective evidence of pain on active range of motion, and there was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion.  Reflex and sensory examinations were normal.  A motor examination was normal except for some deficiencies in the knees.  Muscle tone was normal.  The diagnosis was degenerative disease of the spine status post fusion at L5-S1 and implanted SCS.  The effect on the Veteran's usual occupation was decreased mobility, problems with lifting and carrying, decreased strength of the lower extremities, and pain.  As for daily activities, there were severe effects on chores, shopping and exercise.

July 2011 VA rheumatology clinic treatment records indicate that the Veteran still required hard narcotics for back pain.  She could not walk for more than 50 to 100 feet.  The pain radiated and prevented her from sleeping at night.

At an October 2011 VA pain consultation the Veteran said that the implanted SCS was not helping and that the pain was getting worse.  The Veteran was switched from morphine to methadone.  X-rays showed stable, mild L4-L5 disc space narrowing, stable disc prosthesis placement, and an L5-S1 fusion.

In November 2011 the Veteran had VA physical therapy due to her chronic low back pain.  She complained of radicular symptoms down the right lower extremity to the knee with constant paresthesia and intermittent pain.  The therapist noted that the Veteran had decreased core and lower extremity strength and that she would benefit from skilled therapy to facilitate strength and increased range of motion to decrease functional limitations.  The rehabilitation potential was fair, and it was noted that the Veteran had attended therapy multiple times in the past for the same complaint with little success.  The Veteran was instructed in exercises and posture.

A VA physician wrote in January 2012 that the Veteran was receiving treatment for chronic back pain and failed back syndrome status post back surgery.  She was on opiate medication, and the pain was worse with repetitive physical activity.  The physician felt that the back pain interfered with her ability to work, and the opiate medications can cause sedation and can interfere with her ability to concentrate.

The record does not show that the Veteran has fractured vertebra or had ankylosis of the spine.  Therefore, she cannot qualify for increased evaluations under Diagnostic Codes 5285, 5286, 5288, or 5289, in effect prior to September 26, 2003.  Furthermore, an evaluation in excess of 10 percent was not available under Diagnostic Code 5291.  See 38 C.F.R. § 4.71a.  The record also does not show that the Veteran had intervertebral disc syndrome.  Therefore, she could not qualify for an increased evaluation under the versions of Diagnostic Code 5293, in effect prior to September 23, 2002 and from September 23, 2002 through September 25, 2003.  The record also does not show that from September 23, 2002 through September 25, 2003 the Veteran was prescribed bed rest by a physician, as required.  See 38 C.F.R. § 4.71a, DC 5293, Note (1).  

At the July 2003 examination range of motion was noted to be essentially normal.  Furthermore, there were no muscle spasms or tenderness, straight leg raising was normal bilaterally, and there were no objective signs of radiculopathy.  Therefore, the Veteran cannot qualify for a 20 percent evaluation, in effect prior to September 23, 2003 based on limitation of motion because there was not moderate limitation of motion of the lumbar spine.  See 38 C.F.R. § 4.71a, DC 5292.

Under the regulations in effect prior to September 26, 2003, the Veteran does not qualify for a 20 percent evaluation under Diagnostic Code 5295.  While the July 2002 treatment showed that there was a muscle spasm on the right, there was no indication of unilateral loss of lateral spine motion in the standing position.  Furthermore, there were no muscle spasms at the July 2003 examination and no unilateral loss of lateral spine motion in the standing position.  See 38 C.F.R. § 4.71a.

From September 26, 2003 the Veteran's claim for increased evaluations for post-operative lumbosacral spine degenerative disc disease will be considered under Diagnostic Code 5242.  The record does not show that prior to August 5, 2008 there was forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as is required for a 20 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5242.  

At October 2003 VA physical therapy there was only a slight loss or range of motion, and at November 2005 treatment there was a full range of motion.  At the December 2005 VA examination there was forward flexion to 85 degrees and the combined range of motion was 175 degrees, not including left lateral rotation, which was not recorded.  Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis were not shown.  The subsequent treatment records discussed above also do not show that the Veteran met the requirements for a 20 percent evaluation prior to August 5, 2008.  See 38 C.F.R. § 4.71a, DC 5242.

At the August 5, 2008 VA examination the examiner felt that muscle spasms, localized tenderness or guarding were severe enough to be responsible for abnormal gait or spinal contour.  Therefore, the Veteran qualifies for a 20 percent evaluation from August 5, 2008.  Forward flexion of the thoracolumbar spine at the August 2008 examination was 80 degrees and the examination report indicates that there was not spine ankylosis.  At the November 2010 VA examination flexion was to 60 degrees and there was not thoracolumbar ankylosis.  Therefore, the Veteran could not qualify for a 40 percent evaluation, the next highest available after 20 percent, because forward flexion was not limited to 30 degrees or less and there was not favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, DC 5242.

The Veteran cannot qualify for increased evaluations under Diagnostic Code 5243, intervertebral disc syndrome, from September 26, 2003 because the record does not show that she has required bedrest, as prescribed by a physician.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).  The December 2005 VA examiner wrote that there had not been any incapacitating episodes over the past 12 months.  At the August 2008 VA examination the Veteran said that she had been placed on complete medical bedrest by medical providers four to five times over the past 12 months for one to two days at a time.  This is not supported by the medical records.  Furthermore, even if it were true, the Veteran would have had a maximum of 10 days of incapacitating episodes, which would not qualify for a 20 percent evaluation because it is not at least two weeks.  See 38 C.F.R. § 4.71a, DC 5243.  The November 2010 examiner did not feel that there were incapacitating episodes due to spine disease.

The Veteran does not qualify for a separate 10 percent evaluation under Diagnostic Code 5003 because she already has at least a 10 percent evaluation for the entire rating period.  See 38 C.F.R. §§ 4.14, 4.71a, DC 5003.  

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 Vet. App. 202 (1995), the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone.  The December 2005 VA examiner did not feel that movement was additionally limited by repetitive motion, weakness, fatigability, incoordination or spasms, although there was pain on a daily basis due to flare-ups.  At September 2007 treatment the Veteran said that the pain was spreading, although she was able to do more than before she began therapy. At the November 2010 examination it was noted that there was no history of fatigue.  There was pain but there was not objective evidence of pain following repetitive motion or additional limitations after three repetitions or range of motion.  The Board recognizes the limitations that the Veteran has as a result of her service-connected post-operative lumbosacral spine degenerative disc disease, but the current disability evaluations contemplate these limitations.  Therefore, evaluations in excess of 10 percent prior to August 5, 2008 and 20 percent from August 5, 2008 are not justified.

An increased rating of 20 percent is granted from August 5, 2008 through November 23, 2010.  Otherwise, the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for post-operative lumbosacral spine degenerative disc disease prior to August 5, 2008 and in excess of 20 percent from November 24, 2010.  There is no doubt to be resolved, and increased ratings are not warranted.  38 U.S.C.A. § 5107(b).

II.  Left Proximal Tibial Avulsion Fracture

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

At the July 2003 examination arranged through VA QTC Services, x-rays showed osteophytosis at the left medial tibial plateau.  The x-rays were otherwise normal.  Range of motion of the left knee was flexion to 110 degrees, secondary to back pain and tightness, but not further limited by fatigue, weakness, lack or endurance or incoordination.  The tibia and fibula appeared normal.  The diagnosis was an avulsion fracture of the proximal left tibia, currently with x-ray evidence of osteophytosis at the medical tibial plateau.  It was also noted that the Veteran had significant decreased range of motion of the knees bilaterally.

In December 2005 the Veteran had a VA examination, and the examiner wrote that only the most recent parts of the claims file were reviewed.  The Veteran said that she had pain in her left knee that was aggravated with stair climbing and with standing and walking-type activities.  The pain was sharp, dull and intermittent, and it was worse with standing and walking.  Flare-ups occurred when the Veteran stood or walked on her knees.  The Veteran did not use any assistive devices for the left leg.

On examination there was tenderness to palpation over the medial joint line of the left knee.  There was no obvious varus or valgus deformity to the left knee or left tibia and fibula.  In addition, were no surgical scars on the left knee, erythema or swelling about the left knee, or obvious crepitus on the medial compartment.  There was tenderness to palpation along the medial joint line, and the Veteran was tender with some McMurray testing of the left knee.  Otherwise, the knee was stable to anterior, posterior, varus, and valgus stressing as well as Lachman testing.  X-rays of the left lower extremity showed that on the proximal, medial tibia there was a cortical irregularity on the medial cortical margin of the proximal tibia.  This could be the avulsion fracture, but it was less suspicious because the medial collateral ligament did not insert where the invulsion was.  It appeared to be a possible mild, medial plateau type of injury.  The remainder of the tibia and fibula were unremarkable.

The diagnosis was left, proximal medial plateau peripheral injury that had healed, with residual medial knee pain.  The examiner opined that it was at least as likely as not that the left knee symptoms were associated with the old injury.  There did not appear to be any significant degenerative changes.  The knee was stable and was only limited by pain.

The Veteran underwent another VA examination in August 2008 at which she reporting continuing to have pain, stiffness, swelling and weakness at the fracture site.  The current treatment was morphine sulphate 30 mg. three times a day, and the response to treatment had been fair, with the side effect of drowsiness.  There was no history of hospitalization or surgery, trauma to the bone, or osteomyelitis.  The left proximal tibia had pain, inflammation, heat and tenderness, and there was not swelling, redness, or drainage.  The condition did not affect the motion of a joint and there were no flare-ups of bone or joint disease.

On examination there was no evidence of leg shortening or bone abnormality.  The Veteran had an antalgic gait and poor propulsion.  She had abnormal weight bearing evidenced by an unusual shoe wear pattern.  The Veteran was unable to stand for more than a few minutes and could not walk for more than a few yards.  There was no evidence of genu recurvatum or constitutional signs of bone disease.  X-rays showed no significant abnormality with no change since the previous study.  The diagnosis was avulsion fracture, proximal left tibia, and there were no significant effects on occupation or daily activities. 

The Veteran had a VA examination in November 2010 at which she reported that the area of the fracture in the tibia was still tender and painful on walking.  The course since onset was stable and there was no current treatment, and there was pain on the left tibia on the lateral side of the knee.  There was no history of bone neoplasm, osteomyelitis or deformity, and there was no inflammation, fracture site motion, fever, general debility, assistive devices needed for walking, affect on motion of a joint, or flare-ups of bone or joint disease.

On examination there was no evidence of leg shortening, bone or joint abnormality, sign of active infection, sign of abnormal weight bearing, genu recurvatum, or constitutional signs of bone disease.  The examiner did not feel that there were standing and walking limitations related to this fracture.  The diagnosis was left proximal tibial avulsion fracture residuals and there were no significant effects on occupation and no effects on usual daily activities.  The rationale was that other than minimal localized tenderness, there were no residual disabilities related to the fracture, including no residuals on X-rays.

In order to qualify for a 20 percent evaluation under Diagnostic Code 5262, there must be moderate knee or ankle disability.  At the July 2003 examination it was noted that knee flexion was limited by back pain and tightness.  There was no indication it was limited by the left proximal tibial avulsion fracture residuals.  Furthermore, the left ankle appeared normal and there was dorsiflexion of 20 percent, which is a full range of motion.  See 38 C.F.R. § 4.71a, Plate II.  The December 2005 VA examiner felt that the left knee was stable and was only limited by pain, which was at least at likely as not associated with the left proximal tibial avulsion fracture residuals.  The Veteran complained of ankle pain at the examination, and dorsiflexion was again 20 percent.  The examiner felt that there were no significant osteoarthritic changes to the left ankle.  

The August 2008 examiner felt that the left proximal tibial avulsion fracture residuals did not affect the motion of a joint, and there were no flare-ups of bone or joint disease.  The November 2010 examiner did not feel that there were standing and walking limitations related to the left proximal tibial avulsion fracture residuals.  The only residual was minimal localized tenderness.  Therefore, the Veteran does not qualify for a 20 percent evaluation because the record does not show moderate knee or ankle disability related to the left proximal tibial avulsion fracture residuals.  See 38 C.F.R. § 4.71a, DC 5262.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, supra, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  However, under Spurgeon, supra, the Board is not required to assign a separate rating for pain alone.  The Board recognizes the localized tenderness that the Veteran has as a result of her service-connected left proximal tibial avulsion fracture residuals, but the current disability evaluations contemplate them.  Therefore, an evaluation in excess of 10 percent is not justified.

As the criteria for a higher schedular ratings under Diagnostic Code 5262 has not been demonstrated, there is no factual basis for staged ratings.  Hart, 21 Vet. App. 505.  

The preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for left proximal tibial avulsion fracture residuals.  There is no doubt to be resolved, and increased ratings are not warranted.  38 U.S.C.A. § 5107(b).

III.  Extraschedular Consideration

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the post-operative lumbosacral spine degenerative disc disease and left proximal tibial avulsion fracture residuals, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for right ankle sprain residuals, to include as secondary to service-connected disabilities, including cervical and lumbar spine disabilities and associated radiculopathy and left proximal tibial avulsion fracture residuals, is reopened and, to that extent only, the appeal is granted.

An evaluation in excess of 20 percent for post-operative lumbosacral spine degenerative disc disease is granted from August 5, 2008 through November 23, 2010.  A rating higher than 10 percent prior to August 5, 2008 and higher than 20 percent from November 24, 2010 is denied.

An evaluation in excess of 10 percent for left proximal tibial avulsion fracture residuals is denied.


REMAND

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted, which essentially codifies Allen by adding language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744 (2006).  The present case predates the regulatory change.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  At a November 2010 VA examination the Veteran was diagnosed mild osteoarthritis of the right and left ankles.  The examiner opined that they were less likely as not etiologically related to her in-service ankle sprains because there were no significant in-service injuries that could cause mild degenerative joint disease years later.  The Veteran was also diagnosed with right knee degenerative joint disease.  The examiner felt it was less likely as not they it had its onset during active service.  The rationale was that there was no evidence of any significant injury in service.  No opinion was provided on whether there is any connection between these disabilities and the Veteran's service-connected disabilities on a secondary basis, as asked for in the Board's September 2010 Remand.  Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

On remand, an examination report addendum must be obtained that addresses the issue of entitlement to service connection for right ankle sprain residuals, a chronic left ankle disability, and a right knee disability, to include meniscectomy residuals, as secondary to the service-connected cervical and lumbar spine disabilities.  38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion must address whether the service-connected disabilities have aggravated the bilateral ankle and right knee disabilities.  The service connected disabilities include degenerative disc disease at C5-6; lower cervical sensory radiculopathy with reflex sympathetic dystrophy, right; sensory radiculopathy, left upper extremity, associated with cervical degenerative disc disease; post-operative lumbosacral spine degenerative joint disease; radiculopathy, right lower extremity, associated with lumbar degenerative disc disease; and left proximal tibial avulsion fracture residuals; right shoulder trauma residuals. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the VA examination report from November 2010.  The Veteran's claims folder and a copy of this Remand should be provided to the examiner for review prior to completion of the opinion.  The examiner must specifically state that such a review was conducted.  The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the mild osteoarthritis of the ankles and degenerative joint disease of the right knee had their onset during active service; otherwise originated during active service; and/or were caused by or aggravated by a service-connected disability, including the cervical spine disability and associated radiculopathy, lumbar spine disability and associated radiculopathy, and left proximal tibial avulsion fracture residuals.  

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner must provide a complete rationale for any opinion advanced.

2.  Then, readjudicate the issues of service connection for right ankle sprain residuals, a chronic left ankle disorder, and a chronic right knee disorder to include meniscectomy residuals, including express consideration of service connection on a secondary basis due to causation or aggravation.  If the benefits sought on appeal remain denied, the Veteran her accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC. The Veteran should be given the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


